PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/346,856
Filing Date: 9 Nov 2016
Appellant(s): Balaschak et al.



__________________
Ernest G. Cusick
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/13/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/11/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The rejection of claims 1, 4-10 and 21-25 under 35 USC § 112(a) has been withdrawn.

NEW GROUNDS OF REJECTION

Claims 1, 4-10, 21-23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over McNulty et al. (US20050070651A1), herein McNulty, in view of Jeram et al. (US3884866A), herein Jeram, and Kenics (NPL: Static Mixing Technology).
With regard to Claim 1, McNulty teaches:
A method for combining slurry components to form a solid object or green body [0014], the method comprising: mixing a first slurry component with a second slurry component to form a homogenized slurry, wherein the first slurry component includes: a vinyl binder [[0062] identifies the vinyl binder, 1,3,5,7-tetravinyl-1,3,5,7-tetramethylcyclotetrasiloxane], and wherein the second slurry component includes: a siloxane binder [[0062] identifies the siloxane binder 1,3,5,7-tetramethylcyclotetrasiloxane], the mixture of the first and second slurry are taught to be suitable for use at approximately room temperature [[0047] the slurry mixture fluid to be at room temperature] and wherein at least one of the first slurry component and the second slurry component includes a particulate composition [[0016] ceramic powder which is a particulate], and the catalyst is selected to induce polymerization in the presence of the siloxane binder without inducing polymerization in the presence of the vinyl binder [McNulty teaches a platinum catalyst [0027] and the vinyl binder, 1,3,5,7-tetravinyl-1,3,5,7-tetramethylcyclotetrasiloxane [0062]. Similar to the instant application’s platinum catalyst in [0029] that will not initiate polymerization in the presence of an alkenyl functional group. An alkenyl functional group is identified in [0031] of the instant application as (a vinyl binder), one of them being 1,3,5,7-tetravinyl-1,3,5,7-tetramethylcyclotetrasiloxane. The catalyst of McNulty will not initiate polymerization in the presence of the vinyl binder since the instant application specifically points out that a platinum catalyst with 1,3,5,7-tetravinyl-1,3,5,7-tetramethylcyclotetrasiloxane will not initiate polymerization]; combining the first slurry component with the second slurry component to form a homogenized slurry [0047]; introducing the homogenized slurry into a die [[0016] into a mold]; and curing the homogenized slurry in the die to form the solid object [[0016] cross linking or polymerizing to form a green product].
McNulty is silent to storing a first and second component being separately in two separate reservoirs at room temperature wherein the vinyl binder and the catalyst are stored in one reservoir and the siloxane binder is stored in another reservoir. However, Jeram relates to a similar chemical system.  Jeram teaches a method of combining a vinyl binder (vinyl-containing polysiloxanes similar to the vinyl siloxane of McNulty) and a platinum catalyst along with a filler in a first composition [Abstract] and providing a hydrogen-containing polysiloxane (similar to the siloxane of McNulty) in a second component [Abstract].  The systems of McNulty and Jeram are both directed towards providing a platinum catalyst in the presence of a mineral based filler, a vinyl siloxane and a hydrogen containing siloxane to produce a silicone material.  Jeram teaches that it was known in the art at the time the invention was effectively filed to store the platinum catalyst, the vinyl binder, the filler as component (A) and the hydrogen containing polysiloxane as component (B) separately and when the composition is ready to be used they can be thoroughly mixed together, shaped and cured [Abstract, column 3, lines 5-30].  Jeram teaches that such a two component system can advantageously be kept separate prior to curing for long periods of time without any deleterious effects [column 9, lines 25-40].
 It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate storing the components separately as taught by Jeram in the process of McNulty. Both relate to similar chemical systems comprising a platinum catalyst, a vinyl siloxane, a mineral filler and a hydrogen containing siloxane which are mixed together and cured to form a silicone composition presenting a reasonable expectation of success.  One would have been motivated to avoid premature polymerization with other components since it is well known in the art that a catalyst is usually used to increase the rate of chemical reaction. Further, one would have been motivated to store the components separately to avoid any deleterious effects, that is, without the solution gelling or the composition curing, as stated by Jeram [column 9, lines 31-33].
Regarding the limitation that such storage takes place at room temperature, Jeram discusses that the component can be stored for long periods of time without any deleterious effects without specifying any particular spurious storage temperature requirements. McNulty teaches that the preferable condition for the materials is room temperature [0052] when prepared.  Room temperature would have been obvious to one of ordinary skill to use since it is convenient and does not require more energy and does not increase cost. Room temperature conditions are assumed and absent any teaching to the contrary, it is understood that room temperature would be present. 
McNulty teaches preferably curing at greater than room temperature [0054] interpreted to read upon “at least room temperature”. Additionally, Jeram, as shown above teaches curing at room temperature [column 9 line 23]. Both Jeram and McNulty are silent regarding any heating or cooling requirements during mixing or shaping and McNulty explicitly refers to the advantageous liquid state at room temperature for molding [0047].
McNulty teaches a mixer in examples 1-3 [0059, 0062, 0064] for mixing. However, McNulty does not explicitly state that wherein the static mixer includes a plurality of coaxial helical members fixedly coupled to an interior surface of a chamber, and shaped to homogenize the at least two material components. However, Kenics teaches that static mixers are well known [page 2, 1st paragraph] with static mixers including a plurality of coaxial helical members fixedly coupled to an interior surface of a chamber [page 4 all four pictures].
One of ordinary skill in the art would have found it obvious to use an element that is well known such as the static mixer that contains a coaxial helical member as taught by Kenics and substitute it into McNulty’s teaching of a mixer to allow for a complete radial mixing and flow of the mixture [Kenics, page 4, 1st paragraph].
With regard to Claim 4, McNulty in view of Jeram and Kenics above teaches combining, mixing and curing and as noted in Jeram the presence of platinum catalyst when mixed with the complete components is a reactive system that will cure and thus would inherently begin curing in the mixer.  Regarding the temperature as discussed above McNulty and Jeram do not teach or suggest a heating or cooling requirement for the mixing of the components and as discussed in Jeram will cure at room temperature.  As such the use of room temperature would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed as it is convenient and does not require more energy and does not increase cost. Room temperature conditions are assumed and absent any teaching to the contrary, it is understood that room temperature would be present.
With regard to Claim 5 and Claim 6, McNulty teaches an example in [0064] of the mixture of the silicon hydride (siloxane binder) to vinyl molar ratio. Given the teachings of molar ratio compositions it would be obvious over the prior art to achieve similar volumetric ratios that are claimed since the same combination of slurry component is used. 
With regard to Claim 7, McNulty teaches a ceramic powder [abstract] which is a particulate. 
With regard to Claim 8, McNulty teaches ceramic in silicone fluid including the vinyl binder and siloxane binder functionalities [0062, ceramic mixture]. 
With regard to Claim 9 and Claim 10, McNulty teaches a 1:1 molar ratio of vinyl binder to siloxane binder [0062]. Since the binders are similar and are included at a 1:1 ratio to that of the applicants (applicant’s ratio is also nearly 1:1 for the vinyl and siloxane since each of the slurries contains 16% binder and the same amount of ceramic), one of ordinary skill in the art would find the claimed percentages obvious over the prior art.
McNulty also teaches that the amount of catalyst to the amount of monomers or oligomers is small [0052]. Using the catalyst allows for polymerization or crosslinking to form a firm strong polymer of the silicone monomers or oligomers [0047]. The catalyst achieves the recognized result of polymerization or crosslinking the silicone monomer/oligomer. One of ordinary skill in the art would have found it obvious to arrive at the claimed catalyst amount as a matter of routine optimization in order to achieve the desired polymerization or crosslinking of the silicone monomer/oligomer.
McNulty further teaches volume percent of ceramic in example 1, 2 and 3 [0059-0067] to be 38% and 40%. Ceramic compositions help to reduce shrinkage [0019]. The ceramic composition achieves the recognized result of reducing shrinkage. One of ordinary skill in the art would have found it obvious to arrive at the claimed invention through routine experimentation in an effort to reduce shrinkage.
As to Claim 21, McNulty teaches the catalyst comprises a platinum catalyst [0027], and siloxane binder comprises a metal oxide [[0022] silica and alumina].
As to Claim 22, McNulty teaches:
A method for combining slurry components to form a solid object or green body [0014], the method comprising: mixing a first slurry component with a second slurry component to form a homogenized slurry, wherein the first slurry component includes: a vinyl binder [[0062] identifies the vinyl binder, 1,3,5,7-tetravinyl-1,3,5,7-tetramethylcyclotetrasiloxane], and wherein the second slurry component includes: a siloxane binder [[0062] identifies the siloxane binder 1,3,5,7-tetramethylcyclotetrasiloxane], the mixture of the first and second slurry are taught to be suitable for use at approximately room temperature [[0047] the slurry mixture fluid to be at room temperature] and wherein at least one of the first slurry component and the second slurry component includes a particulate composition [[0016] ceramic powder which is a particulate], and the catalyst is selected to induce polymerization in the presence of the siloxane binder without inducing polymerization in the presence of the vinyl binder [McNulty teaches a platinum catalyst [0027] and the vinyl binder, 1,3,5,7-tetravinyl-1,3,5,7-tetramethylcyclotetrasiloxane [0062]. Similar to the instant application’s platinum catalyst in [0029] that will not initiate polymerization in the presence of an alkenyl functional group. An alkenyl functional group is identified in [0031] of the instant application as (a vinyl binder), one of them being 1,3,5,7-tetravinyl-1,3,5,7-tetramethylcyclotetrasiloxane. The catalyst of McNulty will not initiate polymerization in the presence of the vinyl binder since the instant application specifically points out that a platinum catalyst with 1,3,5,7-tetravinyl-1,3,5,7-tetramethylcyclotetrasiloxane will not initiate polymerization]; combining the first slurry component with the second slurry component to form a homogenized slurry [0047]; introducing the homogenized slurry into a die [[0017], [0052-0053] interpreted to read upon mixing and transmitting to a die]; and curing the homogenized slurry in the die to form the solid object [[0016] cross linking or polymerizing to form a green product].
McNulty is silent to storing a first and second component being separately in two separate reservoirs at room temperature wherein the vinyl binder and the catalyst are stored in one reservoir and the siloxane binder is stored in another reservoir. However, Jeram relates to a similar chemical system.  Jeram teaches a method of combining a vinyl binder (vinyl-containing polysiloxanes similar to the vinyl siloxane of McNulty) and a platinum catalyst along with a filler in a first composition (Abstract) and providing a hydrogen-containing polysiloxane (similar to the siloxane of McNulty) in a second component (Abstract).  The systems of McNulty and Jeram are both directed towards providing a platinum catalyst in the presence of a mineral based filler, a vinyl siloxane and a hydrogen containing siloxane to produce a silicone material.  Jeram teaches that it was known in the art at the time the invention was effectively filed to store the platinum catalyst, the vinyl binder, the filler as component (A) and the hydrogen containing polysiloxane as component (B) separately and when the composition is ready to be used they can be thoroughly mixed together, shaped and cured (Abstract, col 3 ln 5-30).  Jeram teaches that such a two component system can advantageously be kept separate prior to curing for long periods of time without any deleterious effects (col 9 ln 25-40).
 It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate storing the components separately as taught by Jeram in the process of McNulty. Both relate to similar chemical systems comprising a platinum catalyst, a vinyl siloxane, a mineral filler and a hydrogen containing siloxane which are mixed together and cured to form a silicone composition presenting a reasonable expectation of success.  One would have been motivated to avoid premature polymerization with other components since it is well known in the art that a catalyst is usually used to increase the rate of chemical reaction. Further, one would have been motivated to store the components separately to avoid any deleterious effects, that is, without the solution gelling or the composition curing, as stated by Jeram [column 9, lines 31-33].
Regarding the limitation that such storage takes place at room temperature, Jeram discusses that the component can be stored for long periods of time without any deleterious effects without specifying any particular spurious storage temperature requirements. McNulty teaches that the preferable condition for the materials is room temperature [0052] when prepared. Room temperature would have been obvious to one of ordinary skill to use since it is convenient and does not require more energy and does not increase cost. Room temperature conditions are assumed and absent any teaching to the contrary, it is understood that room temperature would be present. 
McNulty teaches preferably curing at greater than room temperature [0054] interpreted to read upon “at least room temperature”. Additionally, Jeram, as shown above teaches curing at room temperature [column 9 line 23]. Both Jeram and McNulty are silent regarding any heating or cooling requirements during mixing or shaping and McNulty explicitly refers to the advantageous liquid state at room temperature for molding [0047].
McNulty teaches a mixer in examples 1-3 [0059, 0062, 0064] for mixing. However, McNulty does not explicitly state that wherein the static mixer includes a plurality of coaxial helical members fixedly coupled to an interior surface of a chamber, and shaped to homogenize the at least two material components. However, Kenics teaches that static mixers are well known [page 2, 1st paragraph] with static mixers including a plurality of coaxial helical members fixedly coupled to an interior surface of a chamber [page 4 all four pictures].
One of ordinary skill in the art would have found it obvious to use an element that is well known such as the static mixer that contains a coaxial helical member as taught by Kenics and substitute it into McNulty’s teaching of a mixer to allow for a complete radial mixing and flow of the mixture [Kenics, page 4, 1st paragraph].
With regard to Claim 23, McNulty teaches:
wherein a viscosity of the first slurry component is approximately equal to a viscosity of the second slurry component, during the combining and mixing [0047].
With regard to Claim 25, McNulty teaches:
wherein the combining and mixing step and the curing step occur within the static mixer between approximately room temperature and approximately 60°C [Room temperature would be the easiest temperature to one of ordinary skill to use since it is convenient and does not require cost more energy. Room temperature is the default temperature absent any teaching to the contrary room temperature would be present].

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over McNulty et al. (US20050070651A1), herein McNulty, in view of Jeram et al. (US3884866A), herein Jeram, and Kenics (NPL: Static Mixing Technology) as applied to claim 22 above, and further in view of Bankert et al,  (US20140277385A1), herein Bankert.
With regard to Claim 24, McNulty is silent to wherein the die includes a test coupon manifold having an inlet fluidly connected to the outlet of the mixing device, and an outlet fluidly connected to the object manifold, and wherein the transmitting includes transmitting the homogenized slurry to each of the test coupon manifold and the object manifold. However, Bankert teaches two separate containers, one with a catalyst mix and one without the catalyst specifically keeping them apart in order to avoid premature polymerization [0006], the solutions stored at ambient temperature [abstract]. Bankert teaches manifold [0007, 0011].
It would have been obvious to one of ordinary skill in the art to incorporate the manifold like those used in Bankert into McNulty to keep the catalyst apart and separated so as to avoid premature polymerization with other components since it is well known in the art that a catalyst is usually used to increase the rate of chemical reaction. 

(2) Response to Argument

On page 11, Applicant argues the rejection made under 35 USC 112. This is found to be persuasive and the 35 USC 112 rejection is withdrawn.

On pages 12-13, Applicant argues “Nothing in the Final Office Action or the applied art teaches, suggests, or discloses separate storage of slurry.” However, this is not found to be persuasive.  Applicant mostly focused on the Response to Arguments of the Final Office Action (which was in response to Applicant’s argument to the Non-Final Office Action) as opposed to the prior art rejection presented in the Final Office Action. The rejection in the Final Office Action does not solely rely on McNulty for separate storage of components. The rejection used McNulty in view of Bankert to meet this claim limitation and it is obvious in view of the prior art. Bankert teaches polymerization of polymers and McNulty teaches polymerization of polymers and one would have found reason to combine. Bankert was relied upon for expressly teaching the benefit of storing reactants in separate containers.  Given the teaching of Bankert one of ordinary skill in the art would have known the benefits of storing precursor solutions in separate containers.  Bankert was not relied upon for teaching the use of slurries or for the contents of the containers, but was only relied on for teaching that the use of separate containers was known in the polymer arts.  As such, that Bankert doesn’t teach the use of slurries is not material to rejection.  Additionally as set forth in the new rejection of McNulty in view of Jeram and Kenics it is further illustrated that it was known in the art at the time the invention was effectively filed to store reactive materials in two separate components; particularly with regards to the reactive system of a platinum catalyst and vinyl binder in a first component and a siloxane binder in a second component.  McNulty alone is not relied upon for teaching the separate storage of materials in either rejection.

On page 14, Applicant argues “Nothing in the Final Office Action or the applied art teaches, suggests, or discloses separate storage of slurry at room temperature.” However, this is not found to be persuasive. In the absence of a heating or cooling element to alter the temperature of the first and second slurry, it would be assumed to be at the temperature of its surrounding, i.e. room temperature. Room temperature would be obvious to one of ordinary skill to use since it is convenient and does not require more energy and does not increase cost. Room temperature conditions are assumed and absent any teaching to the contrary, it is understood that room temperature would be present.  McNulty teaches that the material is workable at room temperature [0047] and explicitly teaches that it should be at room temperature prior to use [0052].

On page 15, Applicant argues “Nothing in the Final Office Action or the applied art teaches, suggests, or discloses reasonable expectation of successful results.” However, this is not found to be persuasive. The prior art McNulty and Sherwood are using a platinum catalyst to make silicon. They share the same chemistry so there would be a reasonable expectation of successful results. 

On pages 15-17, Applicant argues “Nothing in the Final Office Action or the applied art teaches, suggests, or discloses a convenient as a basis for room temperature.” However, this is not found to be persuasive. In the absence of a heating or cooling element to alter the temperature of the first and second slurry, it would be assumed to be at the temperature of its surrounding, i.e. room temperature. Room temperature would be obvious to one of ordinary skill to use since it is convenient and does not require more energy and does not increase cost. Room temperature conditions are assumed and absent any teaching to the contrary, it is understood that room temperature would be present. Convenient here means not adding additional steps that are not required.

On pages 17-18, Applicant argues “Nothing in the Final Office Action or the applied art teaches, suggests, or discloses presumption of room temperature.” However, this is not found to be persuasive. In the absence of a heating or cooling element to alter the temperature of the first and second slurry, it would be assumed to be at the temperature of its surrounding, i.e. room temperature. Room temperature would be obvious to one of ordinary skill to use since it is convenient and does not require more energy and does not increase cost. Room temperature conditions are assumed and absent any teaching to the contrary, it is understood that room temperature would be present. Convenient here means not adding additional steps that are not required.

Conclusion
For the above reasons, it is believed that the rejections should be sustained.
This examiner’s answer contains a new ground of rejection set forth in section (1) above. Accordingly, appellant must within TWO MONTHS from the date of this answer exercise one of the following two options to avoid sua sponte dismissal of the appeal as to the claims subject to the new ground of rejection:
(1) Reopen prosecution. Request that prosecution be reopened before the primary examiner by filing a reply under 37 CFR 1.111 with or without amendment, affidavit or other evidence. Any amendment, affidavit or other evidence must be relevant to the new grounds of rejection. A request that complies with 37 CFR 41.39(b)(1) will be entered and considered. Any request that prosecution be reopened will be treated as a request to withdraw the appeal.
(2) Maintain appeal. Request that the appeal be maintained by filing a reply brief as set forth in 37 CFR 41.41. Such a reply brief must address each new ground of rejection in an arguments section as set forth in 37 CFR 41.37(c)(1) and should be in compliance with the other requirements of 37 CFR 41.37(c). If a reply brief filed pursuant to 37 CFR 41.39(b)(2) is accompanied by any amendment, affidavit or other evidence, it shall be treated as a request that prosecution be reopened before the primary examiner under 37 CFR 41.39(b)(1). 
Extensions of time under 37 CFR 1.136(a) are not applicable to the TWO MONTH time period set forth above. See 37 CFR 1.136(b) for extensions of time to reply for patent applications and 37 CFR 1.550(c) for extensions of time to reply for ex parte reexamination proceedings.

Respectfully submitted,

/A.A.T./           Examiner, Art Unit 1742        
7/09/2021                                                                                                                                                                                                   /CHRISTINA A JOHNSON/              Supervisory Patent Examiner, Art Unit 1742                                                                                                                                                                                                                                                                                                                                                                                    

A Technology Center Director or designee must personally approve the new ground(s) of rejection set forth in section (1) above by signing below: 
/William Krynski/
Director Designee, TC 1700

Conferees:
/CHRISTINA A JOHNSON/           Supervisory Patent Examiner, Art Unit 1742                                                                                                                                                                                             
/Jennifer McNeil/           Primary Examiner, OPQATC 1700                                                                                                                                                                                             
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.